     Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.1 Filed 03/19/21 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
GERALD ORCHARD,
                                                        Case No.
                    Plaintiff,                          Hon.
v.

CITY OF NOVI,

                    Defendant.

 Charlotte Croson (P56589)
 Croson, Taub, & Michaels, PLLC
 Attorneys for Plaintiff
 117 N. First St., Ste 111
 Ann Arbor, MI 48104
 (734) 519-0873
 Fax: (734) 519-0876
 ccroson@ctmlawyers.com

 Teresa J. Gorman (P61001)
 Teresa J. Gorman PLLC
 Attorneys for Plaintiff
 5700 Crooks Road, Suite 200
 Troy, MI 48098
 Tel. 248 763-6943
 Fax. 248 689-3268
 terigorman@aol.com


             COMPLAINT AND DEMAND FOR TRIAL BY JURY

        NOW COMES Plaintiff, GERALD ORCHARD, by and through his

attorneys, CROSON, TAUB, & MICHAELS, and TERESA J. GORMAN PLLC,

and for his Complaint against Defendant, CITY OF NOVI, states as follows:

                                        1
  Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.2 Filed 03/19/21 Page 2 of 17




                                     PARTIES

      1.     Plaintiff Gerald Orchard is an individual residing in Wayne County,

Michigan within the Eastern District of Michigan.

      2.     Defendant City of Novi is a municipal corporation that is located in and

conducts business in the State of Michigan within the Eastern District of Michigan.

                          JURISDICTION AND VENUE

      3.     This Court has general federal question jurisdiction pursuant to 28

U.S.C. § 1331, because Plaintiff brings his claims pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12101, et seq.

      4.     The Court also has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367. The pendant claims are part of the same case

or controversy. They do not substantially predominate. They do not raise novel or

complex issues. Therefore, exercise of jurisdiction is proper.

      5.     Venue is proper in this Court because Defendant obligated itself to

Plaintiff within the Eastern District of Michigan, Defendant conducts business

within the Eastern District of Michigan, and Plaintiff resides within the Eastern

District of Michigan.

                              STATEMENT OF FACTS

      6.     Plaintiff incorporates by reference the foregoing paragraphs as if fully

set forth at length herein.


                                          2
  Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.3 Filed 03/19/21 Page 3 of 17




        7.    Plaintiff began his employment with Defendant in or about 1996 as a

sign technician.

        8.    Plaintiff was an exemplary employee during his employment with the

City.

        9.    In or about June 2017, Plaintiff was injured on the job when a piece of

equipment fell on his right shoulder causing extensive injuries and requiring three

surgeries.

        10.   After Plaintiff’s first and second surgeries, he was returned to work

with limitations and work restrictions and placed on light duty. He performed all the

duties of his position on light duty with the exception of operating the jackhammer.

        11.   After Plaintiff’s third surgery, Plaintiff’s doctor placed him on a

permanent 25 pound lifting restriction on his right side.

        12.   Plaintiff attempted to return to work on or about August 30, 2019 with

an accommodation of a 25 pound lifting restriction on his right arm.

        13.   Defendant did not return Plaintiff to work, claiming it had no work

within Plaintiff’s restrictions.

        14.   With his requested accommodation, Plaintiff can perform all the duties

of his position as a sign technician, with the exception of operating the jackhammer.

        15.   Operating the jackhammer is not an essential duty of Plaintiff’s position

as a sign technician.


                                           3
   Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.4 Filed 03/19/21 Page 4 of 17




          16.   Operating the jackhammer is a two-person job. One person to opearate

the jackhammer and one person to assist. With his requested accommodation,

Plaintiff is capable of assisting a jackhammer operator.

          17.   On or about January 23, 2020, Plaintiff filed a timely charge of

discrimination with the Equal Employment Opportunity Commission alleging a

failure to accommodate.

          18.   Defendant failed and refused, at all times, to provide reasonable

accommodations to Plaintiff or return Plaintiff to work.

          19.   On May 31, 2020, Defendant terminated Plaintiff from his employment

without ever providing Plaintiff his requested accommodation or returning him to

work.

          20.   In or about June 2020, Plaintiff timely amended his EEOC Charge to

add claims of termination in violation of the Americans with Disabilities Act and

retaliation in violation of the Americans with Disabilities Act.

          21.   Plaintiff received his right to sue letter from the EEOC on or about

December 26, 2020 and has filed this complaint within 90 days of receiving the

letter.

                               COUNT I
                DISCRIMINATION IN VIOLATION OF THE ADA

          22.   Plaintiff incorporates by reference the foregoing paragraphs as if fully

set forth at length herein.

                                            4
  Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.5 Filed 03/19/21 Page 5 of 17




      23.   Plaintiff has a disability as defined by the Americans with Disabilities

Act, to-wit: a physical impairment to his right shoulder which substantially limits

one or more of his major life activities, including but not limited to, lifting,

recreational activities, and some classes of employment and a record of such

physical impairment.

      24.   Defendant is an employer and Plaintiff is an employee as defined by

the Americans with Disabilities Act, 32 U.S.C. § 12111(4)-(5).

      25.   Plaintiff is a qualified individual with a disability as defined by the

ADA. Plaintiff, with or without reasonable accommodation, is able to perform the

essential functions of his employment duties with Defendant.

      26.   Defendant perceived and/or regarded Plaintiff as having a disability.

Plaintiff was therefore regarded as having a disability under 42 U.S.C. §

12102(1)(C).

      27.   Defendant discriminated against Plaintiff on account of his real and

perceived disability in violation of the ADA, 42 U.S.C. § 12112, by and through

their agents, servants, and/or employees, by acts including, but not limited to

refusing to allow Plaintiff to return to work and/or constructively discharging

Plaintiff and terminating Plaintiff’s employment.

      28.   Defendant’s actions in violation of the ADA were willful.




                                         5
  Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.6 Filed 03/19/21 Page 6 of 17




      29.    As a direct and proximate result of Defendant’s violation of the ADA.

Plaintiff has suffered emotional and physical distress, mental and physical anguish,

loss of reputation, humiliation and embarrassment and the physical effects

associated therewith, and will so suffer in the future.

      30.    As a further direct and proximate result of Defendant’s violation of the

ADA, Plaintiff has been placed in financial distress and has suffered a loss of

earnings and benefits, and a loss of and impairment of his earning capacity and

ability to work, and will so suffer in the future; he has been required to employ the

services of an attorney to bring this lawsuit and will suffer additional damages in the

future.

                               COUNT II
                     ADA FAILURE TO ACCOMMODATE
      31.    Plaintiff incorporates by reference the foregoing paragraphs as if fully

set forth at length herein.

      32.    Plaintiff has a disability as defined by the Americans with Disabilities

Act, to-wit: a physical impairment to his right shoulder which substantially limits

one or more of his major life activities, including but not limited to, lifting,

recreational activities, and some classes of employment and a record of such

physical impairment.

      33.    Defendant is an employer and Plaintiff is an employee as defined by

the Americans with Disabilities Act, 32 U.S.C. § 12111(4)-(5).

                                           6
  Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.7 Filed 03/19/21 Page 7 of 17




      34.    Plaintiff is a qualified individual with a disability as defined by the

ADA. Plaintiff, with or without reasonable accommodation, is able to perform the

essential functions of his employment duties with Defendant.

      35.    Defendant perceived and/or regarded Plaintiff as having a disability.

Plaintiff was therefore regarded as having a disability under 42 U.S.C. §

12102(1)(C).

      36.    Plaintiff requested reasonable accommodations including, but not

limited to, a 25 pound lifting restriction on his right arm.

      37.    Defendant failed to engage in the interactive process regarding

Plaintiff’s requests for accommodations.

      38.    Plaintiff’s requested accommodation did not impose an undue hardship

on Defendant.

      39.    Defendant refused Plaintiff’s request for accommodation, refused to

return him to work, and ultimately terminated him.

      40.    Defendant’s actions in violation of the ADA were willful.

      41.    As a direct and proximate result of Defendant’s violation of the ADA,

Plaintiff has suffered emotional and physical distress, mental and physical anguish,

loss of reputation, humiliation and embarrassment and the physical effects

associated therewith, and will so suffer in the future.




                                           7
  Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.8 Filed 03/19/21 Page 8 of 17




      42.    As a further direct and proximate result of Defendant’s violation of the

ADA, Plaintiff has been placed in financial distress and has suffered a loss of

earnings and benefits, and a loss of and impairment of his earning capacity and

ability to work, and will so suffer in the future; he has been required to employ the

services of an attorney to bring this lawsuit and will suffer additional damages in the

future.

                                  COUNT III
                               ADA RETALIATION

      43.    Plaintiff incorporates by reference the foregoing paragraphs as if fully

set forth herein.

      44.    At all relevant times, Defendant was a covered entity under the ADA

as defined by 42 U.S.C. 12111(2), and Plaintiff was an employee covered by and

within the meaning of the Americans with Disabilities Act, 42 U.S.C. § 12111(4).

      45.    Plaintiff engaged in federally protected activity by requesting

reasonable accommodations for his disability and by filing an EEOC charge.

      46.    Defendant was aware of Plaintiff’s protected activity and thereafter

subjected Plaintiff adverse employment actions including, but not limited to,

denying his requests for reasonable accommodations, refusing his return to work

with accommodations requested by Plaintiff’s physician, constructively discharging

Plaintiff, and terminating Plaintiff.



                                          8
  Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.9 Filed 03/19/21 Page 9 of 17




      47.    Defendant’s actions were motivated by unlawful retaliation against

Plaintiff due to his protected activity.

      48.    But for Plaintiff’s protected activity, Defendant would not have

subjected Plaintiff to such adverse employment actions.

      49.    Defendant’s actions in violation of the ADA were willful.

      50.    Defendant’s actions were taken in reckless disregard of Plaintiff’s

federally protected civil rights, entitling Plaintiff to punitive damages.

      51.    As a direct and proximate result of Defendant’s actions, Plaintiff has

been placedin financial distress and has suffered a loss of earnings and benefits and

impairment of his earning capacity and ability to work and will so suffer in the

future; he has been required to employ the services of an attorney to bring this

lawsuit and will suffer additional damages in the future.

      52.    As a further direct and proximate result of Defendant’s actions, Plaintiff

has suffered emotional and physical distress, physical harm, aggravation of pre-

existing disabilities and physical injuries and conditions, mental and physical

anguish, loss of reputation, humiliation, and embarrassment, and will so suffer in the

future.

                             COUNT IV
            DISCRIMINATION IN VIOLATION OF THE PWDCRA

      53.    Plaintiff incorporates here all previously stated allegations.



                                           9
 Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.10 Filed 03/19/21 Page 10 of 17




       54.   At all times relevant hereto, Plaintiff was an employee and Defendant

was an employer as defined by Michigan’s Persons with Disabilities Civil Rights

Act.

       55.   Plaintiff has a disability as defined by Michigan’s Persons with

Disabilities Civil Rights Act, to wit: a physical impairment to his right shoulder

which substantially limits one or more of his major life activities, including but not

limited to, lifting, recreational activities, and some classes of employment and a

record of such physical impairment.

       56.   Defendant perceived and/or regarded Plaintiff as having a physical

disability. Plaintiff was therefore regarded as having a disability under MCL §

37.1103(d)(ii).

       57.   Defendant discriminated against Plaintiff on account of his real and

perceived disability in violation of PWDCRA, MCL § 37.1102(1), by and through

their agents, servants, and/or employees, by acts including, but not limited to

refusing to allow Plaintiff to return to work and/or constructively discharging

Plaintiff and terminating Plaintiff’s employment.

       58.   As a direct and proximate result of Defendant’s violation of the

PWDCRA, as aforestated, Plaintiff has suffered depression, emotional and physical

distress, mental and physical anguish, loss of reputation, humiliation and




                                         10
 Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.11 Filed 03/19/21 Page 11 of 17




embarrassment and the physical effects associated therewith, and will so suffer in

the future.

      59.     As a further direct and proximate result of Defendant’s violation of the

PWDCRA, Plaintiff has been placed in financial distress and has suffered a loss of

earnings and benefits, and a loss of and impairment of his earning capacity and

ability to work, and will so suffer in the future; he has been required to employ the

services of an attorney to bring this lawsuit and will suffer additional damages in the

future.

                              COUNT V
                   PWDCRA FAILURE TO ACCOMODATE

      60.     Plaintiff incorporates here all previously stated allegations.

      61.     At all times relevant hereto, Plaintiff was an employee and Defendantw

as an employer as defined by Michigan’s Persons with Disabilities Civil Rights Act.

Plaintiff has a disability as defined by Michigan’s Persons with Disabilities Civil

Rights Act, to wit: a physical impairment to his right shoulder which substantially

limits one or more of his major life activities, including but not limited to, lifting,

recreational activities, and some classes of employment and a record of such

physical impairment.

      62.     Defendant perceived and/or regarded Plaintiff as having a physical

disability. Plaintiff was therefore regarded as having a disability under MCL §

37.1103(d)(ii).

                                           11
 Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.12 Filed 03/19/21 Page 12 of 17




      63.     Plaintiff requested reasonable accommodations including, but not

limited to, a 25 pound lifting restriction on his right arm.

      64.     Defendant failed to engage in the interactive process regarding

Plaintiff’s accommodation.

      65.     Plaintiff’s requested accommodation did not impose an undue hardship

on Defendant.

      66.     Defendant refused Plaintiff’s request for accommodation, refused to

return him to work, and ultimately terminated him.

      67.     As a direct and proximate result of Defendant’s violation of the

PWDCRA, as aforestated, Plaintiff has suffered depression, emotional and physical

distress, mental and physical anguish, loss of reputation, humiliation and

embarrassment and the physical effects associated therewith, and will so suffer in

the future.

      68.     As a further direct and proximate result of Defendant’s violation of the

PWDCRA, Plaintiff has been placed in financial distress and has suffered a loss of

earnings and benefits, and a loss of and impairment of his earning capacity and

ability to work, and will so suffer in the future; he has been required to employ the

services of an attorney to bring this lawsuit and will suffer additional damages in the

future.




                                          12
 Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.13 Filed 03/19/21 Page 13 of 17




                                 COUNT VI
                            PWDCRA RETALIATION

      69.    Plaintiff incorporates by reference the foregoing paragraphs as if fully

set forth herein.

      70.    At all relevant times, Defendant was an employer as defined by M.C.L.

S37.1201(b), and Plaintiff was an employee covered by and within the meaning of

the Persons with Disabilities Civil Rights Act, M.C.L. § 37.1201(a).

      71.    Plaintiff engaged in protected activity by requesting reasonable

accommodations for his disability.

      72.    Defendant was aware of Plaintiff’s protected activity and thereafter

subjected Plaintiff adverse employment actions including, but not limited to,

denying his requests for reasonable accommodations, refusing his return to work

with accommodations requested by Plaintiff’s physician’s and Defendant’s own

doctors, subjecting Plaintiff to unwarranted discipline, requiring him to work

without accommodations resulting in further injury and disability, and/or

constructively discharging him.

      73.    Defendant’s actions were motivated by unlawful retaliation against

Plaintiff due to his protected activity.

      74.    But for Plaintiff’s protected activity, Defendant would not have

subjected Plaintiff to such adverse employment actions.

      75.    Defendant’s actions in violation of the PWDCRA were willful.

                                           13
 Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.14 Filed 03/19/21 Page 14 of 17




      76.      As a direct and proximate result of Defendant’s actions, Plaintiff has

been placed in financial distress and has suffered a loss of earnings and benefits and

impairment of his earning capacity and ability to work and will so suffer in the

future; he has been required to employ the services of an attorney to bring this

lawsuit and will suffer additional damages in the future.

      77.      As a further direct and proximate result of Defendant’s actions, Plaintiff

has suffered emotional and physical distress, physical harm, aggravation of pre-

existing disabilities and physical injuries and conditions, mental and physical

anguish, loss of reputation, humiliation, and embarrassment, and will so suffer in the

future.

                               RELIEF REQUESTED
      WHEREFORE, Plaintiff, GERALD ORCHARD, requests that the Court

enter the following relief:

          a.   back pay, liquidated damages in the amount of back pay plus
               interest, reinstatement, front pay, back and front benefits;
          b.   compensatory damages and exemplary damages, including
               pain and suffering and other emotional damages, and punitive
               damages;
          c.   an injunction prohibiting Defendant from further violations of
               the law as described here;
          d.   attorney’s fees, costs, and interest; and
          e.   any other relief to which Plaintiff may be entitled.




                                           14
 Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.15 Filed 03/19/21 Page 15 of 17




                                   Respectfully Submitted,

                                   CROSON, TAUB, & MICHAELS, PLLC
                                   /s/ Charlotte Croson_______
                                   Charlotte Croson (P56589)
                                   Attorneys for Plaintiff
                                   117 N. First St. Suite 111
                                   Ann Arbor, MI 48104
                                   (734) 519-0873
                                   ccroson@ctmlawyers.com
Dated: March 19, 2021




                                     15
 Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.16 Filed 03/19/21 Page 16 of 17




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
GERALD ORCHARD,
                                                           Case No.
                   Plaintiff,                              Hon.
v.

CITY OF NOVI,

                   Defendant.

 Charlotte Croson (P56589)
 Croson, Taub, & Michaels, PLLC
 Attorneys for Plaintiff
 117 N. First St., Ste 111
 Ann Arbor, MI 48104
 (734) 519-0873
 Fax: (734) 519-0876
 ccroson@ctmlawyers.com

 Teresa J. Gorman (P61001)
 Teresa J. Gorman PLLC
 Attorneys for Plaintiff
 5700 Crooks Road, Suite 200
 Troy, MI 48098
 Tel. 248 763-6943
 Fax. 248 689-3268
 terigorman@aol.com


                       DEMAND FOR TRIAL BY JURY

      NOW COMES Plaintiff, GERALD ORCHARD, by and through his

attorneys, CROSON, TAUB, & MICHAELS, PLLC and TERESA J. GORMAN

PLLC and hereby demands for a trial by jury, for all issues so triable.

                                         16
 Case 2:21-cv-10613-SJM-CI ECF No. 1, PageID.17 Filed 03/19/21 Page 17 of 17




                                   Respectfully Submitted,

                                   CROSON, TAUB, & MICHAELS, PLLC
                                   /s/ Charlotte Croson_______
                                   Charlotte Croson (P56589)
                                   Attorneys for Plaintiff
                                   117 N. First St. Suite 111
                                   Ann Arbor, MI 48104
                                   (734) 519-0873
                                   ccroson@ctmlawyers.com
Dated: March 19, 2021




                                     17
